Extended opinion of the Court by
Chief Justice Hobson.
*466_ In fixing two years as a reasonable time for a corporation to close up its business, the court followed the statute regulating the settlement of the estates of deceased persons. (Ky. St., sections 3858-59.) The corporation expired for business purposes on November 5, 1905. The property held in its name should be taxed in its name and as its property until November 5, 1907; after that time it should be taxed in the name of L. P. Ewald, and as his property. It is important in these tax matters that a definite rule be laid down that the parties may conform to it and avoid litigation cost and penalties.
The former opinion, 140 Ky., 692, is extended as above indicated.